DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 lines 2-4 recites “wherein the processor is configured to receive the output data of the plurality of strain gauges in an order of time channels according to a predetermined constant sampling period and inputs pieces of data corresponding to a plurality of sequential time channels into the deep learning artificial neural network model as one data set.” It is unclear what is meant by this statement, more specifically, it is unclear what is meant by the term “time channel”,  “order of time channels” and “sequential time channels”. Examiner interprets this as the processor receives output data of the plurality of strain gauges over a period of time into the deep learning artificial neural network model.
Claim 9 lines 2-4 recites “wherein the processor is configured to input a data set including data of a corresponding time channel and pieces of data of a plurality of previous time channels into the deep learning artificial neural network model as input data for deriving a road surface input load with respect to one time channel.” It is unclear what is meant by this statement, more specifically, it is unclear what “a corresponding time channel” is and what the “plurality of previous time channels” are. Examiner interprets this as the processor is configured to input data including data collected over a period of time and data from a previous period of time into the neural network model as input data.
Claim 10 line 3-4 recites “a predetermined number of time channels of high priorities among the plurality of time channels.” It is unclear what is meant by this statement. Examiner interprets this as  collecting data over a period of time.
Claims 12-13 contain similar language to claims 8-10 and therefore are rejected using the preceding logic.
Claim 11 line 8 recites “verifying the pre-stored deep learning artificial neural network model.” It is unclear what is meant by this statement. Examiner interprets the pre-stored deep learning artificial neural network model as being verified when data is outputted from the neural network model.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 2004/0162680 A1) in view of Boada “Application of Neural Networks for Estimation of Tyre/Road Forces” .

	Regarding claim 1, Shiraishi teaches
	A system of measuring a road surface input load for a vehicle, the system comprising: 
a plurality of strain gauges mounted on a surface of a hub bearing in the vehicle; see at least FIG. 1 and [0046] where a plurality of strain gauges is mounted on the surface of a hub bearing of the vehicle. Also see at least claim 12 where a plurality of strain gauge sensors is arranged around the rotational axis of the vehicle wheel and fixed to a radius part of the vehicle wheel.
a storage connected to the plurality of strain gauges see at least [0060] and claim 9 where a memory is connected to the plurality of strain gauges.
a processor connected to the storage and the plurality of strain gauges and derive the road surface input load data of the vehicle according to the pieces of output data of the plurality of strain gauges. see at least claim 9 where a device for determining force exerted on a vehicle wheel comprises a processor that calculates the force exerted on the vehicle wheel and outputs data on the force.
Shiraishi teaches all of the elements of the current invention as stated above except a system configured to store a deep learning artificial neural network model which learns road surface input load data of the vehicle according to pieces of output data of the plurality of strain gauges; and 
configured to perform calculation which is performed in each layer of the deep learning artificial neural network model stored in the storage.
Boada teaches it is known to provide the above elements. See at least Abstract where a neural network model is used for estimating the tire/road forces. On page 2, “Recursive Lazy Learning”, by using lazy learning methods, the neural network model stores training examples for future use to provide memory-based learning based on pieces of output data of the plurality of sensors (i.e. strain gauges). The recursive lazy learning method model is configured to learn quickly and calculate the model parameters in each layer of the neural network model.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shiraishi to incorporate the teachings of Boada and provide the neural network model which learns road surface input load data of the vehicle according to pieces of output data of the plurality of strain gauges and configured to perform calculation which is performed in each layer of the neural network stored in the storage. In doing so, “lazy learning methods perform less precompilation and use the input samples to guide decision making.” (“Recursive Lazy Learning”) Further, “the behavior of the tyre plays an important role in the vehicle handling. Thus for the analysis of vehicles and road safety, it is necessary to take into account the forces and moments generated at contact match.” (Abstract) Using the neural network in this way enables the neural network model to learn quickly.

Regarding claim 2, Shiraishi in view of Boada teaches
The system of claim 1, wherein the plurality of strain gauges is mounted on a surface of an external ring of the hub bearing at predetermined intervals around the surface of the external ring. See at least Shiraishi FIG. 1 and [0046] where the plurality of strain gauges is mounted on wheel disk 2b2 (external ring of the hub bearing) every 90 degrees around the rotational axis CL of the wheel 2b.

Regarding claim 3, Shiraishi in view of Boada teaches
The system of claim 1, wherein the plurality of strain gauges is mounted at positions corresponding to stress concentration points between a pair of bearing balls mounted in parallel in the hub bearing in a rotation axis direction thereof. See at least Shiraishi FIG. 1-2 where the plurality of strain gauges is mounted at positions corresponding to stress concentration points between a pair of bearing balls mounted in parallel in the hub bearing in a rotation axis direction.

Regarding claim 11, Shiraishi in view of Boada teaches
A method of measuring a road surface input load for a vehicle, the method comprising: collecting, by a controller, as data for learning, pieces of output data of a plurality of strain gauges mounted on a surface of a hub bearing in the vehicle and measured data of the road surface input load according to the pieces of output data of the plurality of strain gauges connected to the controller; allowing, by the controller, a pre-stored deep learning artificial neural network model to learn using the collected data and verifying the pre-stored deep learning artificial neural network model; storing, by the controller, the deep learning artificial neural network model which learns and is verified; and deriving, by the controller, the road surface input load data of the vehicle by inputting the pieces of output data of the plurality of strain gauges into the deep learning artificial neural network model which learns and is verified. See preceding logic for claim 1.


Claim(s) 4-6, 8-9, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Boada as applied to claim 1 above, and further in view of Jaganathan (US 20190114547 A1).
Regarding claim 4, Shiraishi in view of Boada teaches
The system of claim 1, Shiraishi in view of Boada teach all of the elements of the current invention as stated above except
wherein the deep learning artificial neural network model includes: 
a plurality of Dense layers configured to receive the pieces of data output from the plurality of strain gauges or data output from a previous layer and input values, to which weight values and bias values are applied to the received pieces of data, to an activation function, thereby determining output values; and 
a plurality of ReLu layers located between the plurality of Dense layers and configured to determine output values by applying the output values of the plurality of Dense layers to a ReLu function.
Using a neural network model with a plurality of dense layers, a plurality of ReLu layers and an activation function is well known to a person having ordinary skill in the art. For example, Jaganathan teaches constructing a convolutional neural network-based classifier on training data. The deep learning neural network comprises many different layers with activation functions including fully connected layers and ReLu layers [0088] & [0114]. See at least [0128]-[0142] where the bias and weight values are calculated using the listed equations. “Each element of the convolutional neural network receives inputs from a set of features in the previous layer” [0088]. “The goal of a training deep neural network is optimization of the weight parameters in each layer” [0169]. The feed-forward neural network (as shown in FIG. 2) comprises a plurality of hidden layers including both Dense layers and ReLu layers. Also see at least FIG. 5 which shows a plurality of Relu layers in between Dense layers. An activation function is also shown in FIG. 2 and [0047], where one of the hidden layers has an activation function and the output layer has an activation function.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shiraishi in view of Boada to incorporate the teachings of Jaganathan to provide the plurality of Dense layers configured to receive the pieces of data output from a previous layer and input values to an activation function to determine output values, a plurality of ReLu layers between the plurality of Dense layers and configured to determine output values by applying the output values of the plurality of Dense layers to a Relu function. In doing so, deep learning-based techniques for training deep convolutional neural networks is established [0039]. Further, each layer of the deep learning neural network is capable of learning from the previous layer and speeds up training [0047] & [0114].


Regarding claim 5, Shiraishi in view of Boada and Jaganathan teaches
The system of claim 4, wherein the plurality of Dense layers outputs pieces of data of which a number is smaller than a number of the pieces of received data. It is well known to a person having ordinary skill in the art that the output of dense layers in a neural network is a smaller dataset compared to the input. For example, see Jaganathan FIG. 2 where the number of pieces of data outputted from the Dense layers are smaller than the number of pieces of data inputted to the Dense layers. Also see FIG. 17 where a smaller number of pieces of data is outputted compared to the number of pieces of data inputted into the fully connected layers (a.k.a. Dense layers).

Regarding claim 6, Shiraishi in view of Boada and Jaganathan teaches
The system of claim 4, wherein the storage stores the weight values and the bias values. See at least Jaganathan [0128]-[0142] where the weight and bias variation in the output layer is calculated. Also see at least [0217] where the system includes a memory and one or more processors operable to execute instructions, stored in the memory, to perform the method, including the equations used to calculate the weight and bias values.

Regarding claim 8,  Shiraishi in view of Boada and Jaganathan teaches
The system of claim 1, wherein the processor is configured to receive the output data of the plurality of strain gauges in an order of time channels according to a predetermined constant sampling period and inputs pieces of data corresponding to a plurality of sequential time channels into the deep learning artificial neural network model as one data set. See at least Shiraishi [0051]-[0053] where the trigger device outputs a trigger signal when the magnetic material MG gets near to the magnetic sensor MS. The trigger signal is outputted once per one revolution of the wheel. At the time the trigger signal is generated, the sensor 3A is at the six-o-clock position P1, the sensor 3B is at the nine-o'clock position P2, the sensor 3C is at the twelve-o'clock position P3 and the sensor 3D is at the three-o'clock position P4 as shown in FIG. 1.

Regarding claim 9, Shiraishi in view of Boada and Jaganathan teaches
The system of claim 8, wherein the processor is configured to input a data set including data of a corresponding time channel and pieces of data of a plurality of previous time channels into the deep learning artificial neural network model as input data for deriving a road surface input load with respect to one time channel. See at least  Jaganathan [0047] where each layer has many neurons that respond to different combinations of inputs from the previous layers. These layers are constructed so that the first layer detects a set of primitive patterns in the input image data, the second layer detects patterns of patterns and the third layer detects patterns of those patterns, and so on. Also see at least claim 15 where the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size.

Regarding claim 12, Shiraishi in view of Boada and Jaganathan teaches
The method of claim 11, wherein the collecting is collecting the data for learning in an order of time channels according to a predetermined constant sampling period, and wherein the method further includes, before the allowing to learn and the verifying, data pre-processing of determining a data set including input data of one time channel and pieces of input data corresponding to a plurality of previous time channels as pieces of input data for learning of the one time channel. See preceding logic for claim 8-9.

Regarding claim 14, Shiraishi in view of Boada and Jaganathan teaches
The method of claim 11, wherein the deep learning artificial neural network model includes: a plurality of Dense layers configured to receive the pieces of data output from the plurality of strain gauges or data output from a previous layer and input values, to which weight values and bias values are applied to the received pieces of data, to an activation function, thereby determining output values; and a plurality of ReLu layers located between the plurality of Dense layers and configured to determine output values by applying the output values of the plurality of Dense layers to a ReLu function. See preceding logic for claim 4.

Regarding claim 15, Shiraishi in view of Boada and Jaganathan teaches
The method of claim 14, wherein the plurality of Dense layers outputs pieces of data of which a number is smaller than a number of the pieces of received data. See preceding logic for claim 5.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Boada and Jaganathan as applied to claim 4 above, and further in view of Agarap ("Deep Learning using Rectified Linear Units (ReLU)").

Regarding claim 7, Shiraishi in view of Boada and Jaganathan teaches
The system of claim 4. Shiraishi in view of Boada and Jaganathan teach all of the elements of the current invention as stated above except
wherein the ReLu function is formed to be a straight line having a predetermined slope when an input value to the ReLu function is greater than or equal to zero, and 
wherein the ReLu function is formed to have a slope of zero when the input value to the ReLu function is less than zero.
Agarap teaches it is known to provide the above elements. See at least pg. 2 2.4.2 Rectified Linear Units (ReLU) and FIG. 1 where the slope of the line is 0 when x < 0 and outputs a linear function with a predetermined slope when x ≥ 0. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shiraishi in view of Boada and Jaganathan to incorporate the teachings of Agarap and provide the ReLu function to be a straight line having a predetermined slope when an input value to the ReLu function is greater than or equal to zero and a slope of zero when the input value to the ReLu function is less than zero. In doing so, it further improves the training of deep neural networks (2.4.2 Rectified Linear Units (ReLU)).

Regarding claim 16, Shiraishi in view of Boada and Jaganathan teaches
The method of claim 15, wherein the ReLu function is formed to be a straight line having a predetermined slope when an input value to the ReLu function is greater than or equal to zero, and wherein the ReLu function is formed to have a slope of zero when the input value to the ReLu function is less than zero. See preceding logic for claim 7.


Claim(s) 10, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Boada and Jaganathan as applied to claim 8 above, and further in view of Simpson ("Over-Sampling in a Deep Neural Network").

Regarding claim 10, Shiraishi in view of Boada and Jaganathan teaches
The system of claim 8, 
Shiraishi in view of Boada and Jaganathan teach all of the elements of the current invention as stated above except
wherein the processor is configured to apply oversampling to the input data input to the deep learning artificial neural network model in a predetermined number of time channels of high priorities among the plurality of time channels and applies oversampling to the input data input to the deep learning artificial neural network model from a last predetermined time channel.
Simpson teaches it is known to provide the above elements. See at least Abstract where oversampling is applied to neural networks. Also see at least pg. 2 III. Results and Discussion where the various neural network models are oversampled. Pg. 1 II. Method the same sample rates are used for the first and second layers.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shiraishi in view of Boada and Jaganathan to incorporate the teachings of Simpson and provide the processor configured to apply oversampling to the input data to the deep learning artificial neural network model in a predetermined number of time channels of high priorities among the plurality of time channels and applies oversampling to the input data to the deep learning artificial neural network model from a last predetermined time channel. By doing so, the system is able to demonstrate that over-sampled networks are more selective, learn faster and learn more robustly (Abstract).

Regarding claim 13, Shiraishi in view of Boada, Jaganathan, and Simpson teaches
The method of claim 11, wherein the collecting is collecting the data for learning in an order of time channels according to a predetermined constant sampling period, and wherein the method further includes, before the allowing to learn and the verifying, data pre-processing of applying oversampling to pieces of input data for learning input from a predetermined number of time channels of high priorities among a plurality of time channels and applying oversampling to input data for learning input from a last predetermined time channel. See preceding logic for claim 10.

Regarding claim 17, Shiraishi in view of Boada, Jaganathan, and Simpson teaches
The method of claim 11, wherein the controller includes: a processor; and a non-transitory storage medium on which a program for performing the method of claim 10 is recorded and executed by the processor. 
See preceding logic for claim 1.

Regarding claim 18, Shiraishi in view of Boada, Jaganathan, and Simpson teaches
A non-transitory computer readable medium on which a program for performing the method of claim 11 is recorded. See preceding logic for claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./12/17/2022             Examiner, Art Unit 3661                                                                                                                                                                                           
/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661